                UNITED STATES COURT OF INTERNATIONAL TRADE
             BEFORE: THE HONORABLE LEO M. GORDON, SENIOR JUDGE


   WKW NORTH AMERICA, LLC,

                             Plaintiff,

                       v.

   UNITED STATES,
                                                     Court No. 21-00072
                             Defendant,

                       and

   ALUMINUM EXTRUSIONS FAIR TRADE
   COMMITTEE,

                             Defendant-Intervenor.



        MEMORANDUM OF POINTS AND AUTHORITIES OF PLAINTIFF
                     WKW NORTH AMERICA, LLC
  IN SUPPORT OF ITS MOTION FOR JUDGMENT ON THE AGENCY RECORD




Douglas J. Heffner                             Leslie A. Glick
Richard P. Ferrin (lead)                       BUTZEL LONG
FAEGRE DRINKER BIDDLE & REATH LLP              1909 K Street, N.W.
1500 K Street, N.W.                            Washington, DC 20006
Washington, DC 20005                           (202) 454-2839
(202) 230-5803                                 Counsel for Plaintiff
Counsel for Plaintiff




Dated: June 21, 2021




ACTIVE.127147537.15
                                                         TABLE OF CONTENTS

I.              STATEMENT PURSUANT TO RULE 56.2. .................................................................... 1
      A.        Administrative Determination to be Reviewed................................................................... 1
      B.        Issues Presented. ................................................................................................................. 1
II.             STANDARD OF REVIEW. ............................................................................................... 2
III.            ARGUMENT. ..................................................................................................................... 4
      A.        Background. ........................................................................................................................ 4
           1.        Brief Description of the Products at Issue. ................................................................... 4
           2.        The Relevant Scope Language. .................................................................................... 5
      B. Commerce’s Scope Determination Is Not in Accordance With Law Because It Narrows
      the Finished Merchandise Exemption in a Manner Contrary to the Plain Language of the
      Scope. .......................................................................................................................................... 7
           1.    Commerce Redefines the Term “Subassemblies” in a Manner Inconsistent With the
           Plain Language of the Orders. ................................................................................................ 7
           2.    Commerce Redefines the Term “Finished Merchandise” in a Manner Inconsistent
           With the Plain Language of the Orders. ................................................................................. 8
           3.   In Fact, However, the Scope Language Recognizes that a Product Can Be Both a
           “Subassembly” and Excluded from the Scope by the Finished Merchandise Exemption. ... 10
           4.    Commerce’s Interpretation of the Finished Merchandise Exemption Is Not Entitled to
           Deference. ............................................................................................................................. 12
           5.    Commerce’s New Interpretation of the Finished Merchandise Exemption Leads to the
           Same Absurd Results That It Sought to Avoid in Its Previous Longstanding “Subassemblies
           Test” Interpretation. .............................................................................................................. 14
           6.    The Meridian Federal Circuit Case Does Not Require Commerce to Rewrite the
           Definition of “Subassemblies” and “Finished Merchandise.” .............................................. 18
      C. Commerce’s Scope Determination Is Unsupported by Substantial Evidence Because It
      Ignores Record Evidence That WKW’s Waist Finishers, Belt Moldings, and Outer Waist Belts
      Require No Further Finishing or Fabrication, and Are Fully and Permanently Assembled and
      Completed at the Time of Entry, and Therefore Constitute Finished Merchandise. ................ 20
           1.   WKW Presented Significant Record Evidence That WKW’s Waist Finishers, Belt
           Moldings, and Outer Waist Belts Is Finished Merchandise. ................................................ 20
           2.    The Court Should Reject Commerce’s Attempt to Portray WKW’s Waist Finishers,
           Belt Moldings, and Outer Waist Belts as Somehow “Unfinished” Based on an “Independent
           Function” Test. ...................................................................................................................... 21
      D. Commerce’s Scope Determination Is Unsupported by Substantial Evidence Because It
      Does Not Perform Any Real Analysis of the (k)(1) Sources. ................................................... 25
IV.             CONCLUSION AND PRAYER FOR RELIEF. .............................................................. 31




ACTIVE.127147537.15
                                                TABLE OF AUTHORITIES
Cases
Auer v. Robbins, 519 U.S. 452 (1997) ........................................................................................ 13

Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984) .......................... 13

Columbia Alum. Prods., LLC v. United States, ___CIT ___, 470 F. Supp. 3d 1353 (2020) ...... 12

Consol. Edison v. Nat’l Labor Relations Bd., 305 U.S. 197 (1938) ............................................. 3

Duferco Steel, Inc. v. United States, 296 F.3d 1087 (Fed. Cir. 2002) ................................. passim

Ekstrom Indus., Inc. v. United States, 254 F.3d 1068 (Fed. Cir. 2001) .............................. 2, 7, 12

Kisor v. Wilkie, 139 S.Ct. 2400 (2019) ....................................................................................... 13

Meridian Prods., LLC v. United States, 851 F.3d 1375 (Fed. Cir. 2017) ......................... 3, 10, 17

Meridian Prods., LLC v. United States, 890 F.3d 1272 (Fed. Cir. 2018) ....................... 18, 19, 28

Meridian Prods., LLC v. United States, ___ CIT ___, 357 F. Supp. 3d 1351 (2019) ................ 19

Meridian Prods., LLC v. United States, No. 13-00246, 2020 WL 1672840 (Ct. Int’l Trade
       Apr. 6, 2020) ................................................................................................................... 19

Mid-Continent Nail Corp. v. United States, 725 F.3d 1295 (Fed. Cir. 2013) ....................... 10, 13

Pesquera Mares Australes Ltda. v. United States, 266 F.3d 1372 (Fed. Cir. 2001)................... 13

Shenyang Yuanda Aluminum Indus. Eng’g Co. v. United States, 776 F.3d 1351
      (Fed. Cir. 2015) ........................................................................................................... 2, 27

Shenyang Yuanda Aluminum Indus. Eng’g Co. v. United States, 41 CIT ___, 279 F. Supp. 3d
      1209 (2017), aff’d, 918 F.3d 1355 (Fed Cir. 2019) .......................................................... 4

United States & Fasteners, Inc. v. United States, 947 F.3d 794 (Fed. Cir. 2020) ...................... 13

Whirlpool Corp. v. United States, ___ CIT ___, 144 F. Supp. 3d 1296 (2016) ......................... 29

Whirlpool Corp. v. United States, 890 F.3d 1302 (Fed. Cir. 2018) ............................................ 29

Whirlpool Corp. v. United States, ___ CIT ___, 357 F. Supp. 3d 1358 (2019) ......................... 29

Worldwide Door Components, Inc. v. United States, ___ CIT ___, 466 F. Supp. 3d 1370
      (2020) .................................................................................................................. 10, 11, 12




                                                                     ii
Statutes
19 U.S.C. § 1516a(b)(1)(B)(i)....................................................................................................... 2

Regulations
19 C.F.R. § 351(k)(1) ........................................................................................................... passim

19 C.F.R. § 351.225(k)(2)................................................................................................. 3, 30, 31

Administrative Determinations
Aluminum Extrusions from the People’s Republic of China, 76 Fed. Reg. 30,650 (Dep’t of
      Commerce May 26, 2011) (AD order) .................................................................... passim

Aluminum Extrusions from the People’s Republic of China, 76 Fed. Reg. 30,653 (May 26, 2011)
      (CVD order) ............................................................................................................. passim

Other Authorities
3 Charles H. Koch, Jr., Administrative Law and Practice (3d ed. 2015) ..................................... 4




                                                                   iii
I.      STATEMENT PURSUANT TO RULE 56.2.

        A.       Administrative Determination to be Reviewed.

        In this action, Plaintiff WKW North America, LLC (“Plaintiff” or “WKW”) asks the

Court to review a scope determination by the U.S. Department of Commerce (“Commerce”)

regarding the antidumping and countervailing duty orders on Aluminum Extrusions from the

People’s Republic of China (the “Orders”). See generally Final Scope Ruling, Antidumping

Duty PD 49 at bar code 4081567-01 (Jan. 28, 2021) (hereinafter “Scope Ruling”). In the Scope

Ruling, Commerce determined that WKW’s waist finishers, belt moldings, and outer waist belts

are within the scope of the Orders. WKW believes that the findings as to the aforementioned

products in the Scope Ruling are not supported by substantial evidence or in accordance with

law, but does not take issue with the balance of the Scope Ruling.

        B.       Issues Presented.

             1. Did Commerce misinterpret the terms “subassemblies” and “finished

                 merchandise” exemption in a manner contrary to the plain meaning of the scope

                 language?

                 Yes. Commerce defined the two terms as mutually exclusive, even though the

                 Orders did not.

             2. Was Commerce’s determination that WKW’s waist finishers, belt moldings, and

                 outer waist belts do not constitute “finished merchandise” unsupported by

                 substantial evidence?

                 Yes. WKW demonstrated in the administrative proceeding below that its waist

                 finishers, belt moldings, and outer waist belts constitute “finished merchandise”

                 and Commerce’s determination to the contrary is unsupported by substantial

                 evidence.


ACTIVE.127147537.15
           3. Was Commerce’s analysis of the sources described in 19 C.F.R. § 351.225(k)(1)

               unsupported by substantial evidence?

               Yes. Commerce performed no real analysis of the sources described in 19 C.F.R.

               § 351(k)(1), other than to set forth brief excerpts of several past scope rulings

               concerning the “finished merchandise” and “finished goods kits” exemptions to

               the Orders. Even as to these prior rulings, Commerce should have construed

               them so as to be consistent with each other and the case law construing the

               Orders; instead, Commerce said that its interpretations were evolving.

II.     STANDARD OF REVIEW.

        Section 516A of the Tariff Act of 1930 directs the Court to hold unlawful any

“determination, finding, or conclusion” that is “unsupported by substantial evidence on the

record, or otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i).

        The first issue raised pertains to Commerce’s construction of the language in the Orders

themselves. In reviewing a scope ruling by Commerce, the Federal Circuit has recognized that

“[t]he language of the order is the ‘cornerstone’ of a scope analysis and ‘a predicate for the

interpretive process.’” Shenyang Yuanda Aluminum Indus. Eng’g Co. v. United States, 776 F.3d

1351, 1354 (Fed. Cir. 2015) (quoting Duferco Steel, Inc. v. United States, 296 F.3d 1087, 1097

(Fed. Cir. 2002)). Although this Court grants deference to Commerce in the interpretation of its

orders, Commerce “cannot ‘interpret’ an antidumping order so as to change the scope of that

order, nor can Commerce interpret an order in a manner contrary to its terms.” Ekstrom Indus.,

Inc. v. United States, 254 F.3d 1068, 1072 (Fed. Cir. 2001). In fact, “orders may be interpreted

as including subject merchandise only if they contain language that specifically includes the

subject merchandise or may be reasonably interpreted to include it.” Duferco Steel, 296 F.3d at

1089.
                                                 2
       The first step in the analysis—as it is with any writing—is to determine whether it

contains an ambiguity and, thus, is susceptible to interpretation. Meridian Prods., LLC v. United

States, 851 F.3d 1375, 1381 (Fed. Cir. 2017). “If the scope is unambiguous, it governs.” Id.

“[T]he question of whether the unambiguous terms of a scope control the inquiry, or whether

some ambiguity exists, is a question of law that [the courts] review de novo.” Id. at 1382. “A

scope determination is not in accordance with the law if it changes the scope of an order or

interprets an order in a manner contrary to the order’s terms.” Id. (cleaned up). Subsequently,

“[t]he question of whether a product meets the unambiguous scope terms presents a question of

fact reviewed for substantial evidence.” Id.

       If the scope language is ambiguous, then Commerce (and by extension, the Court) turns

to the sources described in 19 C.F.R. § 351.225(k)(1), although those sources “cannot substitute

for language in the order itself.” Id. (citation omitted). The “(k)(1)” sources consist of “[t]he

descriptions of the merchandise contained in the petition, the initial investigation, and the

determinations of the Secretary (including prior scope determinations) and the Commission.” 19

C.F.R. § 351.225(k)(1). Finally, if the (k)(1) criteria are not dispositive, Commerce then must

further consider several other factors, described in 19 C.F.R. § 351.225(k)(2), including the

physical characteristics of the product, the expectations of the ultimate purchasers, the ultimate

use of the product, the channels of trade in which the product is sold, and the manner in which

the product is advertised and displayed. 19 C.F.R. § 351.225(k)(2).

       The second two issues presented in Section I.B above are subject to “substantial

evidence” review. “Substantial evidence is such relevant evidence as a reasonable mind would

accept as adequate to support the conclusion reached. Consol. Edison v. Nat’l Labor Relations

Bd., 305 U.S. 197, 229 (1938). Put another way, “substantial evidence is best understood as a



                                                  3
formula connoting reasonableness review.” 3 Charles H. Koch, Jr., Administrative Law and

Practice § 9.24[1] (3d ed. 2015); Shenyang Yuanda Aluminum Indus. Eng’g Co. v. United States,

41 CIT ___, ___, 279 F. Supp. 3d 1209, 1212 (2017), aff’d, 918 F.3d 1355 (Fed Cir. 2019).



III.   ARGUMENT.

       A.      Background.

               1.      Brief Description of the Products at Issue.

       Plaintiff WKW requested that Commerce provide a scope ruling on the following

products: (1) rear quarter finishers (which are produced from aluminum sheet, not extrusions);

(2) rubber seals imported independently of any aluminum part; and (3) waist finishers, belt

moldings, and outer waist belts, which are assemblies composed of finished extruded aluminum

trim with rubber seals. Scope Ruling, at 6. In this action, Plaintiff WKW challenges

Commerce’s scope determination only with respect to the third category of products, namely the

waist finishers, belt moldings, and outer waist belts.

       The waist finishers, belt moldings, and outer waist belts consist of specifically designed

and extruded aluminum trim with rubber seals attached at the time of importation that are sold to

automobile manufacturers for installation into certain automobiles. Scope Ruling Request, at 3,

Antidumping Duty PD 10 at bar code 3855154-01 (June 28, 2019) (hereinafter “6-28-19 Scope

Request”) see also Scope Ruling Request, Exhibits 1, 2, & 3, Antidumping Duty PD 23 at bar

code 3953659-03 (Mar. 13, 2020) (hereinafter “3-13-20 Scope Request”). The terms “waist

finishers,” “belt moldings,” and “outer waist belt” all refer to essentially the same automobile

window trim products, as applied to different car makes and models. Id. The terms are used

both collectively and interchangeably in this brief. For the convenience of the Court, pictures of

these products are attached hereto as Appendix A.

                                                  4
       For these products, before importation, the aluminum is fabricated into a specific shape

as requested by the automobile manufacturer. 6-28-19 Scope Request, at 3. A rubber seal is

then attached to each of these aluminum parts. Id. This seal is designed to prevent liquid or

other materials from entering into the interior of the automobile after the complete downstream

assembly. Id. When imported, these products are fully fabricated and finished, and do not

require any further fabrication or additional work prior to their installation by Original

Equipment Manufacturers (“OEMs”). Id.

       WKW’s automobile window trim is not designed to fit into another component or

assembly. WKW Letter re Schletter Grounding Clamps Ruling, at 2-3, Antidumping Duty PD

38 at bar code 4019281-01 (Aug. 24, 2020). Rather, WKW sends the trim with a seal attached,

as is, to the OEM, which attaches it directly on the automobile. Id. at 3. The OEM operates the

assembly line in which the OEM directly attaches the trim with the seal to the relevant portion of

the vehicle. Id. As explained in an affidavit by James Goodson, Engineer and Program Manager

for BMW Parts at WKW, “WKW does not sell the trim with a seal to Tier 1 companies that

produce assemblies. Rather, WKW sells the product directly to the [OEM] that assembles the

vehicle.” Response of WKW to Comments of the AEFTC, Affidavit of James Goodson (herein

“Goodson Affidavit”) ¶ 6, Antidumping Duty PD 37 at bar code 4015780-01 (Aug. 14, 2020).

After the OEM paints the exterior of the vehicle, “the OEM attaches the trim directly to the

relevant portion of the vehicle. The OEM does nothing to the trim other than to attach it ‘as is’

to the relevant portions of the vehicle.” Id. ¶ 9.

               2.      The Relevant Scope Language.

       The portions of the scope language that are relevant to this proceeding are as follows:

       First, the scope states that the merchandise covered “is aluminum extrusions which are

shapes and forms, produced by an extrusion process, made from [certain] aluminum alloys ….”
                                                     5
Aluminum Extrusions from the People’s Republic of China, 76 Fed. Reg. 30,650 (Dep’t of

Commerce May 26, 2011) (AD order) (hereinafter “AD Order”); Aluminum Extrusions from the

People’s Republic of China, 76 Fed. Reg. 30,653 (May 26, 2011) (CVD order) (collectively, the

“Orders”). 1

       Second, the scope states that it “includes the aluminum extrusion components that are

attached (e.g., by welding or fasteners) to form subassemblies, i.e. partially assembled

merchandise unless imported as part of the finished goods ‘kit’ defined further below. The scope

does not include the non-aluminum extrusion components of subassemblies or subject kits.” AD

Order, 76 Fed. Reg. at 30,651.

       Third, the scope language includes the following exclusions:

         The scope also excludes finished merchandise containing aluminum extrusions
         as parts that are fully and permanently assembled and completed at the time of
         entry, such as finished windows with glass, doors with glass or vinyl, picture
         frames with glass pane and backing material, and solar panels. The scope also
         excludes finished goods containing aluminum extrusions that are entered
         unassembled in a “finished goods kit.” A finished goods kit is understood to
         mean a packaged combination of parts that contains, at the time of importation,
         all of the necessary parts to fully assemble a final finished good and requires
         no further finishing or fabrication, such as cutting or punching, and is
         assembled “as is” into a finished product. An imported product will not be
         considered a “finished goods kit” and therefore excluded from the scope of the
         Orders merely by including fasteners such as screws, bolts, etc. in the
         packaging with an aluminum extrusion product.

Id.




1
 The scope text of the AD and CVD orders are materially the same, therefore all quotations
herein cite to the AD Order.

                                                 6
       B.      Commerce’s Scope Determination Is Not in Accordance With Law Because
               It Narrows the Finished Merchandise Exemption in a Manner Contrary to
               the Plain Language of the Scope.

       The fundamental flaw in Commerce’s scope determination is that it does not simply

apply the terms “subassemblies” and “finished merchandise,” both of which are defined in the

scope language itself. Instead, Commerce acknowledges the definitions in the text of the scope,

but then makes a series of assertions that broadens the definition of “subassemblies” so

extensively, while narrowing its interpretation of “finished merchandise” so greatly, that it re-

writes the plain language of the scope. This Commerce cannot do. See Ekstrom Indus., 254 F.3d

at 1072 (stating that Commerce “cannot ‘interpret’ an antidumping order so as to change the

scope of that order, nor can Commerce interpret an order in a manner contrary to its terms”).

               1.      Commerce Redefines the Term “Subassemblies” in a Manner
                       Inconsistent With the Plain Language of the Orders.

       As noted above, the text of the Orders defines subassemblies as “partially assembled

merchandise unless imported as part of the finished goods ‘kit’ defined further below.” AD

Order, 76 Fed. Reg. at 30,651. In the Scope Ruling, Commerce states that “‘[s]ubassemblies’ is

broadly defined in the scope as ‘partially assembled merchandise,’ which we understand to be

distinct from products which are ‘fully and permanently assembled and completed’ finished

merchandise.” Scope Ruling, at 22. Instead of limiting its analysis to the identified class,

Commerce opined that “[a] subassembly could also be described as an intermediate product or

any other partially assembled product that is less than the full, permanent, and completed final

finished product which satisfies the finished merchandise exclusion” id. (emphasis added), and

then as any “intermediate product,” id. More specifically, Commerce completely redefines a

“subassembly” as “merchandise which is designed for the sole purpose of becoming part of a

larger whole.” Id. at 26 (internal quotation marks omitted).


                                                 7
       Commerce elaborates further that “[i]n examining whether the aluminum extrusion

components of an assembly are within the scope pursuant to the subassemblies language, or

whether the entire assembly is excluded under the finished merchandise exclusion, we must

consider whether the product is “partially assembled,” as opposed to “fully and permanently

assembled and completed.” Scope Ruling, at 22. Again, this statement, standing alone, is

consistent with the plain scope language. However, Commerce then goes beyond the text of the

scope by asserting that “the fact that the subassembly could be described in its own right with

reference to end use, or that such subassembly requires no further fabrication or assembly to

perform its function as a subassembly, does not mean that it will constitute finished merchandise

under the exclusion.” Id. As such, Commerce incorrectly has separated two overlapping terms

into two mutually exclusive categories.

               2.     Commerce Redefines the Term “Finished Merchandise” in a Manner
                      Inconsistent With the Plain Language of the Orders.

       The text of the Orders expressly defines “finished merchandise containing aluminum

extrusions” as “parts that are fully and permanently assembled and completed at the time of

entry, such as finished windows with glass, doors with glass or vinyl, picture frames with glass

pane and backing material, and solar panels.” AD Order, 76 Fed. Reg. at 30,651. Following its

redefinition of the term “subassembly,” however, Commerce improperly re-writes the scope

language by asserting that “finished merchandise” cannot include “subassemblies” 2—as it

redefined the term.




2
 Commerce makes the incorrect assertion that a “subassembly” cannot also satisfy the “finished
merchandise” test because of the following sentence in the scope language:

         The scope includes the aluminum extrusion components that are attached (e.g.,
         by welding or fasteners) to form subassemblies, i.e., partially assembled
                                                8
         Thus, Commerce found, based on the scope language and the structure of the
         scope as a whole, a delineation in the scope among three categories of
         products: (1) aluminum extrusion components that are already attached to form
         subassemblies, i.e., assembled, upon importation (not excluded); (2) aluminum
         extrusions components in a packaged combination of parts that are
         unassembled at the time of importation, and that will undergo assembly upon
         importation into a final finished good (excluded under the finished good kit
         exclusion); and (3) finished merchandise containing extrusions as parts that are
         fully and permanently assembled and completed at the time of entry (excluded
         under the finished merchandise exclusion), but which does not include a
         subassembly.

Scope Ruling, at 23 (emphasis added).




         merchandise unless imported as part of the finished goods ‘kit’ defined further
         below.

Scope Ruling, at 23. Because this sentence mentions “subassemblies” but not “finished
merchandise,” according to Commerce, “the lack of such express language supports an
interpretation that products which satisfy the subassemblies language cannot be excluded under
the finished merchandise exclusion.” Id. & n.146 (citing Meridian Door Handles Second
Remand, Comments on WKW’s Scope Ruling Request, Exhibit 1 at 20-23, Antidumping Duty
PD 14 at bar code 3868681-01 (July 25, 2019)). In the Meridian Door Handles Second Remand,
Commerce argued that if it had intended to consider “subassemblies” to be capable of also
qualifying for the “finished merchandise” exclusion, the sentence would have been written as
follows:

         The scope includes the aluminum extrusion components that are attached (e.g.,
         by welding or fasteners) to form subassemblies, i.e., partially assembled
         merchandise unless imported as part of the finished goods ‘kit’ or finished
         merchandise exclusion.

Meridian Door Handles Second Remand, at 22. Commerce’s interpretation, however, is contrary
to the unambiguous scope language. First, the entire phrase after the “i.e.” signal constitutes the
full scope definition of “subassemblies,” not just the phrase “partially assembled merchandise.”
As such, addition of the phrase “or finished merchandise exclusion” does not appear in the
sentence because it makes no sense to add that additional phrase to the definition of
“subassemblies.” This is reinforced by the fact that there is no comma after the phrase “partially
assembled merchandise.” Instead, the term “unless imported as part of the finished goods ‘kit’”
simply means that partially assembled merchandise is not considered to be a “subassembly” if it
is part of a finished goods kit. As such, it is wrong for Commerce to conclude that this sentence
somehow implies that a subassembly can never meet the finished merchandise exclusion.

                                                9
               3.      In Fact, However, the Scope Language Recognizes that a Product Can
                       Be Both a “Subassembly” and Excluded from the Scope by the
                       Finished Merchandise Exemption.

       Contrary to Commerce’s artificial distinction, there is no express language in the scope

that categorically excludes all merchandise—subassemblies or assemblies—from the finished

merchandise exemption simply because they are incorporated into a downstream product. Its

artificial linguistic chasm “changes the scope of an order or interprets an order in a manner

contrary to the order’s terms.” Meridian Prods., LLC v. United States, 851 F.3d 1375, 1381

(Fed. Cir. 2017). As such, it is a rewriting of the scope language and not merely an

interpretation. Id.

       It is settled law that merchandise covered by a scope exclusion is excluded from the

order. See Mid-Continent Nail Corp. v. United States, 725 F.3d 1295, 1301 (Fed. Cir. 2013)

(stating that “just as orders cannot be extended to include merchandise that is not within the

scope of the order as reasonably interpreted, merchandise facially covered by an order may not

be excluded from the scope of the order unless the order can reasonably be interpreted so as to

exclude it”) (emphasis original); Worldwide Door Components, Inc. v. United States, ___ CIT

___, ___, 466 F. Supp. 3d 1370, 1377 (2020) (stating that “[i]n ruling on a scope issue,

Commerce must interpret scope language rather than attempt to change it” and that “[s]cope

language creating a specific exclusion from the general scope language is no exception to this

principle”).

       Commerce ignored this interpretive principle by elevating its characterization of

subassemblies over the exclusion, rather than beginning with the exclusion and then considering

how the definition of subassembly impacts that analysis—if it does. See Scope Ruling, at 23

(concluding that “products which satisfy the subassemblies language cannot be excluded under

the finished merchandise exclusion”). According to Commerce’s reinterpretation of the scope
                                                10
language, merchandise that is designed to become part of a larger whole is subject to the Orders

as a subassembly and so Commerce’s reasoning goes, is automatically disqualified from the

finished merchandise exclusion. See id. at 26 (stating that “WKW’s window trims are designed

to be part of a downstream final product” and therefore “the window trims are not themselves

finished merchandise which perform a function independent of the automobile”). In other

words, Commerce’s scope analysis does not focus on whether WKW’s waist finishers, belt

moldings, and outer waist belts are covered by the Order’s scope—as a finished and/or

fabricated aluminum extrusion, or aluminum extrusions that form subassemblies—and, if so,

whether the finished merchandise exclusion applies. Instead, Commerce’s test reduces the issue

of whether WKW’s waist finishers, belt moldings, and outer waist belts are intermediate

products.

       As a result, Commerce does not correctly answer the question of whether WKW’s waist

finishers, belt moldings, and outer waist belts actually constitute “finished merchandise

containing aluminum extrusions as parts,” based on the definition in the scope language that

finished merchandise is “fully and permanently assembled and completed at the time of entry,

such as finished windows with glass, doors with glass or vinyl, picture frames with glass pane

and backing material, and solar panels.” AD Order, 76 Fed. Reg. at 30,651.

       This is a problem similar to that this Court addressed in Worldwide Door Components.

In that case, Commerce refused to determine whether the imported products at issue (assembled

door thresholds) satisfy the requirements of the finished merchandise exclusion, and the Court

held that Commerce erred in that refusal, and remanded so that Commerce would “give full and

fair consideration to the issue of whether this exclusion applies ….” Worldwide Door




                                                11
Components, 466 F. Supp. 3d at 1380; see also Columbia Alum. Prods., LLC v. United States,

___CIT ___, ___, 470 F. Supp. 3d 1353, 1362 (2020) (same).

       In the Scope Ruling, Commerce disputes WKW’s argument below that the fact pattern in

Worldwide Door Components and Columbia Aluminum Products is similar to the fact pattern in

the instant scope inquiry. Scope Ruling, at 27 (citing WKW Letter re Worldwide Door

Components CIT Ruling, Antidumping Duty PD 41 at bar code 4022608-01 (Sept. 3, 2020)).

Commerce insists that unlike those two other cases, here Commerce did indeed examine the

finished merchandise exclusion with respect to WKW’s waist finishers, belt moldings, and outer

waist belts. Scope Ruling, at 27. That statement is unsupported by substantial evidence, because

the administrative record shows that Commerce instead determined that WKW’s waist finishers,

belt moldings, and outer waist belts are “subassemblies” and therefore, ipso facto, cannot qualify

for the finished merchandise exclusion. See id. at 26 (stating that “WKW’s window trims are

less than the full, permanent, and completed final product, the automobile,” because they are

instead subassemblies, which Commerce redefined as “merchandise which is designed for the

sole purpose of becoming part of a larger whole”) (internal quotation marks omitted).

               4.     Commerce’s Interpretation of the Finished Merchandise Exemption
                      Is Not Entitled to Deference.

       As explained in Section II above regarding the standard of review, although this Court

grants deference to Commerce in the interpretation of its orders, Commerce “cannot ‘interpret’

an antidumping order so as to change the scope of that order, nor can Commerce interpret an

order in a manner contrary to its terms.” Ekstrom Indus., Inc. v. United States, 254 F.3d 1068,

1072 (Fed. Cir. 2001). In fact, “orders may be interpreted as including subject merchandise only

if they contain language that specifically includes the subject merchandise or may be reasonably

interpreted to include it.” Duferco Steel, 296 F.3d at 1089.


                                                12
       The extent to which this Court defers to Commerce’s interpretation of scope language

under Duferco Steel is not precisely the same as Chevron deference to an agency interpretation

of a statute it administers. See Pesquera Mares Australes Ltda. v. United States, 266 F.3d 1372,

1382 (Fed. Cir. 2001) (citing Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.

837, 842-43 (1984) and applying Chevron to Commerce administrative proceedings interpreting

statutory terms in the Tariff Act of 1930). Nor is the Duferco Steel level of deference precisely

the same as in Auer or Kisor deference to an agency interpretation of its own regulation, see

United States & Fasteners, Inc. v. United States, 947 F.3d 794, 801 (Fed. Cir. 2020) (stating that

“[a]n agency’s interpretation of its own ambiguous regulation is controlling unless it is ‘plainly

erroneous or inconsistent with the regulation’”) (citing Auer v. Robbins, 519 U.S. 452, 461

(1997) and Kisor v. Wilkie, 139 S.Ct. 2400 (2019)). Nevertheless, the standard articulated in

Duferco Steel is similar to both Chevron and Auer/Kisor, namely that the Court “afford[s]

significant deference to Commerce’s interpretation of a scope order, so long as Commerce’s

interpretation is not contrary to the order’s terms and does not change the scope of the order.”

Mid Continent Nail Corp. v. United States, 725 F.3d 1295, 1300 (Fed. Cir. 2013) (cleaned up).

       As noted above, the text of the Orders expressly defines “finished merchandise

containing aluminum extrusions” as “parts that are fully and permanently assembled and

completed at the time of entry, such as finished windows with glass, doors with glass or vinyl,

picture frames with glass pane and backing material, and solar panels.” AD Order, 76 Fed. Reg.

at 30,651.

       Not only is Commerce’s interpretation inconsistent with the plain language of the scope

exemption for finished merchandise, but it also is contradicted by the very exemplars identified

in the finished merchandise exclusion, all of which would be considered to be subassemblies



                                                13
under Commerce’s proposed definition for subassemblies, and therefore would fail Commerce’s

redefined finished merchandise test. All of these exemplars are “incorporated into a larger

downstream product” after importation. There is no separate purpose to a standalone window or

door; both need to be installed into buildings with frames and trim into a building wall. A

picture frame is likewise used to house a picture. Finally, a solar panel has no function unless it

is mounted with hardware, and connected to a broader solar panel energy system, including a

battery. Under Commerce’s current definition, none of these could come within the exclusion,

and yet all are expressly stated in the scope language itself to be within the exclusion.

               5.      Commerce’s New Interpretation of the Finished Merchandise
                       Exemption Leads to the Same Absurd Results That It Sought to Avoid
                       in Its Previous Longstanding “Subassemblies Test” Interpretation.

       Importantly, Commerce does not write on a clean slate in interpreting the terms

“subassemblies” and “finished merchandise.” Beginning in 2012 with a ruling on Side Mount

Valve Controls (“SMVCs”), Commerce established a long line of scope rulings in which it

determined expressly that subassemblies could meet the finished merchandise test. Memo to the

File, “Prior Scope Rulings Relevant to WKW Window Trim” (hereinafter “Prior Scope

Rulings”), Attachment 2 (SMVCs), Antidumping Duty PD 50 at bar code 4083835-01 (Jan. 28,

2021) An SMVC is a product that is used in pumping apparatuses that are attached to fire

engines. Id. at 6. Commerce explained that an SMVC is a product that “‘manually controls

water or foam pressure and foam in firefighting equipment, specifically from hoses or their

pumper discharges, such as deck guns and monitors.’” Response of WKW to Comments of the

AEFTC, at 5 & n.10, Antidumping Duty PD 37 at bar code 4015780-01 (Aug. 14, 2020)

(hereinafter “WKW 8-14-21 Comments”) (quoting Initiation and Preliminary Scope Ruling on

Side Mount Valve Controls (Sept. 24, 2012) (ACCESS BARCODE 3098425-01), at 2).

       Commerce summarized the SMVCs ruling as follows:
                                                 14
         In the initiation and preliminary scope ruling on SMVCs, the SMVCs at issue
         in that ruling entered the United States unassembled in kit form and were
         assembled and installed for use on fire trucks after importation. Commerce
         found in its final scope ruling that an SMVC is considered a “finished good”
         because they were [sic] “designed to work with other parts to form a larger
         structure or system.” Commerce found that “subassemblies,” i.e., merchandise
         that is [“]partially assembled[”] and “inherently part of a larger whole,” were
         excluded from the Orders as “finished goods kits,” so long as they contained
         all of the parts necessary to assemble a complete good, were ready for
         installation, and required no further finishing or fabrication.

Scope Ruling, at 8-9. Indeed, in referencing the SMVC precedent in later scope rulings,

Commerce explained that it had to reverse its analysis from its pre-2012, pre-SMVC scope

rulings, because it could lead to “unreasonable results.” See Prior Scope Rulings, Attachment 2

(SMVCs), at 7. Commerce stated that “an interpretation of ‘finished goods kit’ which requires

all parts to assemble the ultimate downstream product may lead to absurd results, particularly

where the ultimate downstream product is, for example, a fire truck.” Id. The same reasoning

that applies to a fire truck applies to an automobile.

       The set of past scope rulings that Commerce has submitted for the record in this

investigation provides several examples in which it concluded that the products examined were

excluded under the “finished merchandise” exclusion, even though Commerce considered the

products to be subassemblies, and they rely on SMVCs (and thus obviously do not predate it).

       In a ruling on Circle Glass Co.’s Screen and Storm Door Grille and Patio Door Kits, see

Prior Scope Rulings, Attachment 3 (Circle Glass Co. Patio Door Kits), Antidumping Duty PD 50

at bar code 4083835-01 (Jan. 28, 2021), Commerce cited SMVCs and a line of similar cases, in

which it stated that it would exclude, under the finished merchandise provision, “subassemblies

of larger products or systems provided that they enter the United States as finished goods or

finished goods kits and require no further fabrication.” Id. at 12. Commerce stated that “the

screen and storm door grill enter as fully-assembled finished goods that are permanently


                                                 15
assembled, completed, and are ready to be attached to a screen or storm door with no further

modification subsequent to importation.” Id. Commerce concluded that “[a]s such, Circle

Glass’ screen and storm door grilles are fully assembled subassemblies ready for immediate

installation and use in a larger system, thus analogous to the merchandise considered in the prior

Motor Cases Housing Stators ruling, and eligible for the finished goods exclusion based on the

same principle enumerated in the prior ruling.” Id.

       In Seagate Technology LLC’s Head Stack Assemblies (hereinafter “HSAs”), see Prior

Scope Rulings, Attachment 7, Antidumping Duty PD 51 at bar code 4083835-02 (Jan. 28, 2021),

Commerce examined certain HSAs, which are components of hard disk drives (“HDDs”). Id. at

5. Commerce again cited the line of cases beginning with SMVCs, in which Commerce

interpreted the finished merchandise exclusion “to include subassemblies of ultimate

downstream products or systems provided that they enter the United States as fully and

permanently assembled and completed at the time of entry and ready for installation in the

downstream product with no further finishing or fabrication. Id. at 10. Commerce concluded

that “the HSAs enter as fully-assembled finished merchandise that are [sic] permanently

assembled and completed at the time of entry, and are ready to be installed in a downstream

product, namely the HDD, with no further finishing or fabrication subsequent to importation.”

Id. at 11. Commerce thus concluded that “Seagate’s HSAs are finished merchandise and should

be excluded from the Orders.” Id.

       In a May 10, 2017 ruling on Ferguson Enterprises, Inc.’s Air Duct Fixtures, see Prior

Scope Rulings, Attachment 9, Antidumping Duty PD 51 at bar code 4083835-02 (Jan. 28, 2021),

Commerce examined air duct diffusers and registers, which direct the airflow of heating and

cooling ducts, and are used in conjunction with heating and cooling systems. Id. at 6.



                                                16
Commerce once again cited the SMVCs line of cases. See, e.g., id. at 8 (discussing SMVCs).

This scope ruling also discussed the effect of the Federal Circuit’s holding in Meridian Products

LLC v. United States, 851 F.3d 1375 (Fed. Cir. 2017). Id. at 12 & n.56. Commerce held that:

         … [W]e find that Ferguson’s aluminum diffusers and registers meet the
         requirement in the scope definition that they enter into the United States as
         fully and permanently assembled products. Moreover, we note that Ferguson’s
         air duct registers and diffusers work in conjunction with heating and cooling
         systems to direct airflow which is not an essential function of the heating and
         cooling system. As such, we find that Ferguson’s air duct registers serve as a
         subassembly of the cooling or heating system rather than as an integral portion
         of the heating or cooling system itself.

         Furthermore, the Department revised its analysis of the finished merchandise
         and finished goods kits exclusions to include subassemblies of ultimate
         downstream products or systems provided that they enter the United States as
         fully and permanently assembled and completed at the time of entry and ready
         for installation in the downstream product with no further finishing….

         As such, we find these products meet the definition of the finished
         merchandise exclusion and, therefore, are excluded from the scope of the
         Orders as “finished merchandise.”

Id. at 11-12.

       In all of the above-described scope rulings, Commerce held that subassemblies can

indeed qualify for the finished merchandise exclusion, as long as they enter the United States as

fully and permanently assembled and completed at the time of entry, and are ready for

installation in the downstream product with no further finishing. That conclusion carries forward

Commerce’s common-sense observation in the SMVC case that “an interpretation of ‘finished

goods kit’ which requires all parts to assemble the ultimate downstream product may lead to

absurd results, particularly where the ultimate downstream product is, for example, a fire truck.”

Prior Scope Rulings, Attachment 2 (SMVCs), at 7 (emphasis added). Contrary to Commerce’s

contention, these are not “old” cases with outdated analysis; they are consistent in their language

and their conclusion. It is this case and the most recent cases that are outliers.


                                                 17
               6.     The Meridian Federal Circuit Case Does Not Require Commerce to
                      Rewrite the Definition of “Subassemblies” and “Finished
                      Merchandise.”

       In its Scope Ruling, Commerce tries to justify its abandonment of the rule in the

longstanding SMVCs line of decisions by stating that “as a result of extensive litigation (and in

particular, the holdings of the CIT and CAFC in Meridian), Commerce revised its interpretation

of the scope of the Orders to bring it into compliance with the holdings of the Courts. Scope

Ruling, at 27. But nothing in the Meridian opinions justifies Commerce’s conclusion.

       In the administrative proceedings below, WKW explained that the Meridian opinion does

not compel the conclusion that its waist finishers are covered by the scope. Response of WKW

to Comments of the AEFTC (hereinafter “WKW 7-13-20 Comments”), at 9, Antidumping Duty

PD 32 at bar code 4000409-01 (July 13, 2020). The issue in the instant case “is solely whether a

product that is directly analogous to the types of finished merchandise that are expressly

excluded from the scope, also should be excluded from the scope.” Id. The issue in the

Meridian court cases, however, was different. “While it is true that the decision of the Federal

Circuit in Meridian foreclosed the possibility of [Commerce] interpreting the scope to allow

some “subassemblies” to be considered “finished merchandise” or “finished goods kits,”

Meridian does not require the Department to issue rulings leading to absurd results, such as an

SMVC being deemed an in-scope aluminum extrusion because it is not imported with the full

fire truck.” WKW 8-14-20 Comments, at 6 (emphasis added).

       In Meridian Products, the appeal solely turned on the question of whether certain

aluminum extruded kitchen appliance door handles, imported into the United States along with

plastic end caps, fit within the “finished goods kit” exemption. Meridian Prods. LLC v. United

States, 890 F.3d 1272, 1278 (Fed. Cir. 2018). The “finished goods kit” exemption contained an

exception in the scope language to the exemption, namely that “an imported product will not be
                                                18
considered a ‘finished goods kit’ and therefore excluded from the scope of the [Orders] merely

by including fasteners such as screws, bolts, etc. in the packaging with an aluminum extrusion

product.” Id. at 1275 (quoting scope) (cleaned up). By contrast, the instant case does not

involve the “finished goods kit” exemption and Commerce admits, that in any event, WKW’s

window trim products “contain a non-extruded aluminum component, as well as an aluminum

extrusion ‘as parts.’” Scope Ruling, as 24.

       In Meridian Prods., the Federal Circuit also observed that the record was unclear whether

the handles in question were “fully and permanently assembled at the time of entry,” and

therefore potentially eligible for the “finished merchandise” exclusion. Meridian Prods., 890

F.3d at 1281-82 (Fed. Cir. 2018). As a result, the Federal Circuit remanded to this Court to

clarify this factual point, and then to determine whether the exclusion applied. Id. at 1282. This

Court in turn remanded the matter to Commerce to do precisely that. Meridian Prods. LLC v.

United States, ___ CIT ___, ___, 357 F. Supp. 3d 1351, 1357 (2019). The result is what

Commerce refers to as the Meridian Door Handles Second Remand. Commerce’s determination

in Meridian Door Handles Second Remand, in turn, went back to this Court for review, and the

Court sustained it because no party filed comments with Commerce or to the Court objecting to

it. Meridian Prods., LLC v. United States, No. 13-00246, 2020 WL 1672840, at *1 (Ct. Int’l

Trade Apr. 6, 2020). In short, Commerce has provided no justification rooted in the actual

underlying Meridian litigation to explain its volte face interpretation of the terms

“subassemblies” and “finished merchandise” in Meridian Door Handles Second Remand.

       For all of the above reasons, Commerce’s attempt to rewrite the plain language of the

scope in the Orders should be overturned by this Court as not in accordance with law.




                                                 19
       C.      Commerce’s Scope Determination Is Unsupported by Substantial Evidence
               Because It Ignores Record Evidence That WKW’s Waist Finishers, Belt
               Moldings, and Outer Waist Belts Require No Further Finishing or
               Fabrication, and Are Fully and Permanently Assembled and Completed at
               the Time of Entry, and Therefore Constitute Finished Merchandise.

               1.      WKW Presented Significant Record Evidence That WKW’s Waist
                       Finishers, Belt Moldings, and Outer Waist Belts Is Finished
                       Merchandise.

       WKW presented substantial evidence that its waist finishers, belt moldings, and outer

waist belts require no further finishing or fabrication, and are fully and permanently assembled

and completed at the time of entry. Commerce points to no record evidence to the contrary.

       At the time of importation, WKW’s waist finishers, belt moldings, and outer waist belts

require no further finishing or fabrication after importation, but are then ready to be installed

directly onto an automobile. The aluminum is fabricated into a specific shape as requested by

the automobile manufacturer. 6-28-19 Scope Request, at 3. A rubber seal is then attached to

each of these aluminum parts prior to importation. Id. This seal is designed to prevent liquid or

other materials from entering into the interior of the automobile after the complete downstream

assembly. Id. When imported, these products are fully fabricated and finished, and do not

require any further fabrication or additional work prior to their installation by OEMs directly

onto the automobile chassis. Id.

       It is only when the rubber seal is fabricated and added to the extruded aluminum trim—

all done prior to importation—that a finished, completed, waist finisher, belt molding, or outer

waist belt results. WKW 7-13-20 Comments, at 7.

       WKW’s automobile window trim is not designed to fit into another component or

assembly. WKW Letter re Schletter Grounding Clamps Ruling, at 2-3, Antidumping Duty PD

38 at bar code 4019281-01 (Aug. 24, 2020). Rather, WKW sends the trim with a seal, as is, to

the OEM that attaches the product. Id. at 3. The OEM operates as an assembly line in which the

                                                 20
OEM directly attaches the trim with the seal to the relevant portion of the vehicle. Id. WKW

has provided pictures of these products, attached to this brief as Appendix A. As explained by

WKW automotive trim expert James Goodson:

         As the Program Manager at the facility, and in my capacity as an automotive-
         focused engineer and the engineer for vehicle trim, I can testify that vehicle
         trim is not a “subassembly.” The OEM does nothing to the trim prior to
         assembly. Rather, the trim is an assembly in its own right because the OEM
         attaches it directly to the relevant portions of the painted vehicle.

Goodson Affidavit ¶ 10. Thus, it is clear from the administrative record—indeed undisputed—

that WKW’s waist finishers, belt moldings, and outer waist belts enter the United States fully

and permanently assembled and completed at the time of entry, and are ready to be attached in

the downstream product with no further finishing.

                2.    The Court Should Reject Commerce’s Attempt to Portray WKW’s
                      Waist Finishers, Belt Moldings, and Outer Waist Belts as Somehow
                      “Unfinished” Based on an “Independent Function” Test.

       In addition to proving that its trim enter the United States fully and permanently

assembled, and ready for use in automobiles with no further finishing, WKW also explained that

“[t]he final waist finisher has the independent function of keeping out elements and noise in an

automobile. WKW 7-13-20 Comments, at 7. In response, Commerce states the following in its

scope ruling:

         In order to perform their function of keeping road debris, rain, noise, and
         outside elements from entering the car, WKW’s window trims must work in
         tandem with the glass of the car window and the car door. Therefore, we agree
         with the petitioner that WKW’s window trims are more akin to window frame
         components or door parts, and therefore are not “finished merchandise.”

Scope Ruling, at 24 (emphasis added). Commerce superimposed a separate requirement—that a

product not work in tandem with other components of a larger product—even though a door

works in tandem with a wall.

       In a similar vein, Commerce states:

                                                21
         We find that the window trims would not constitute finished merchandise
         because, at the time of entry into the United States, the window trims do not
         constitute a fully and permanently assembled and completed product with its
         own function independent of the completed automobile.

Id. (emphasis added).

        This finding is unreasonable, and therefore is unsupported by substantial evidence.

Commerce’s reasoning here as to what constitutes “finished merchandise” glosses over the fact

that complex products often contain many assemblies with independent functions that are fully

finished merchandise in their own right. Sometimes these assemblies are sold in the aftermarket

rather than strictly to OEMs, even though they are made to work in tandem with other

assemblies. Commerce’s error arises out of the same flawed logic that led it to conclude that a

“subassembly” could not be “finished merchandise”; nothing in the Orders identifies “finished

merchandise” as a product that must be used in a standalone fashion. Indeed, a door cannot

function as it is intended to unless it is fastened to a wall.

        Commerce’s newly-minted interpretation, as first articulated in Meridian Door Handles

Second Remand, is not a serious analysis of the finished merchandise exclusion, but instead is

just a way of short-circuiting the finished merchandise test by asserting that any product that

ultimately is incorporated to or designed to work with other products in a downstream product

must ipso facto be a subassembly, and any subassembly, in turn, is ipso facto ineligible for

consideration as finished merchandise. That position completely contradicts Commerce’s line of

cases beginning with SMVCs. A prime example is Seagate Technology LLC’s Head Stack

Assemblies (“HSAs”), as discussed in Section II.B.5 above. There, Commerce interpreted the

finished merchandise exclusion “to include subassemblies of ultimate downstream products or

systems provided that they enter the United States as fully and permanently assembled and

completed at the time of entry and ready for installation in the downstream product with no


                                                   22
further finishing or fabrication. HSAs, at 10 (emphasis added). Commerce concluded that “the

HSAs enter as fully-assembled finished merchandise that are [sic] permanently assembled and

completed at the time of entry, and are ready to be installed in a downstream product, namely

the HDD, with no further finishing or fabrication subsequent to importation.” Id. at 11

(emphasis added). Commerce thus concluded that “Seagate’s HSAs are finished merchandise

and should be excluded from the Orders.” Id.

       WKW’s waist finishers indisputably meet Commerce’s longstanding past practice, as

embodied in the SMVCs line of cases, including HSAs. WKW elaborated as follows:

        The final waist finisher has the independent function of keeping out elements
        and noise in an automobile. This is akin to “finished windows with glass” or
        “doors with glass or vinyl,” which are destined for use in homes, both mobile
        and stationary, and commercial buildings, both of which fit squarely within the
        finished merchandise exemption. A window frame, by itself, cannot perform
        the function of keeping out elements such as rain and snow and noise, and
        therefore cannot constitute “finished merchandise.” Similarly, a door frame,
        by itself, cannot perform the independent function of keeping out elements and
        noise, and therefore cannot constitute “finished merchandise.” But when a
        window frame and glass are incorporated together into “finished windows with
        glass,” or a door frame is combined with other materials to constitute a “door
        with glass or vinyl,” the resulting product does perform the independent
        function of keeping out elements and noise from a house, mobile home or
        commercial property. The same is true with the waist finishers. Neither the
        aluminum trim by itself, nor the rubber seal by itself, can perform the
        independent function of keeping out elements and noise, but together form a
        finished product that accomplishes this function. Imagine sitting in the
        driver’s seat and getting soaked from water that has seeped through your
        window. Or having noise and dirt come through the crack in the window
        without weather seals, thereby resulting in mold and rust on the interior of the
        car. As such, no conceptual difference exists between an extruded window
        frame with glass, an extruded door frame with a door, or extruded waist
        finisher with a rubber weatherization seal for use in an automobile. All of
        these finished goods perform the exact same function: performing water, snow,
        ice, heat, noise, etc. from entering a house, building, or vehicle.

        Although the extruded aluminum trim by itself would constitute a subassembly
        that falls within the scope of the Orders, when combined with the rubber
        weather seal, the resulting waist finishers perform the independent function of
        keeping out elements and noise from automobiles. It does not matter that waist

                                               23
         finishers are further incorporated downstream into an automobile, any more
         than it matters that finished windows with glass, or doors with glass or vinyl,
         are incorporated into houses or other buildings. All three cases—the finished
         windows with glass, the doors with glass or vinyl, and the waist finisher with
         aluminum extrusion and rubber—form the independent function of keeping out
         the elements of rain, snow, and dust and noise from a house or automobile. If
         extruded window frames with glass and extruded door frames with a door are
         examples of finished merchandise, then no conceptual difference exists
         between WKW’s waist finishers and the examples of finished merchandise
         specified in the scope. Moreover, the fact that WKW’s waist finishers are
         incorporated into a vehicle does nothing to diminish its categorization as
         finished merchandise, the same as when a glass window is installed in a home.
         Although the waist finishers are incorporated into a vehicle, it is exactly, the
         same conceptually as a door being incorporated into a house or building. As
         such, WKW’s waist finishers meet the scope exclusion for finished
         merchandise just as much as finished windows with glass, or doors with glass
         or vinyl for use in homes, and businesses.

WKW 7-13-20 Comments, at 7-9. Moreover, WKW submitted a website page that showed how

weather seals and auto trim for waist finishers are advertised and sold in the aftermarket. WKW

7-13-20 Comments, at 8 n.16 & Attachment 5, Antidumping Duty PD 33 at bar code 4000409-02

(July 13, 2020).

       Nowhere in its Scope Ruling does Commerce dispute any of these facts. Instead,

Commerce rests its entire case on its rewriting of the scope language of the Orders, and asks this

Court to disregard Commerce’s long line of previous scope rulings that establish that

subassemblies containing aluminum extrusions as parts can meet the finished merchandise

exclusion as long as the products require no fabrication or finishing, and are fully and

permanently assembled and completed at the time of entry. Commerce has never explained why

its interpretation has changed, other than the theory that a subassembly ipso facto can never be

finished merchandise. But nothing in the scope language of the Orders compels such a

conclusion.

       Because Commerce does not (and cannot) point to any record evidence to dispute the

facts presented by WKW, and Commerce does not explain why its interpretation has changed
                                                24
from the long line of scope rulings beginning with SMVCs (other than cases that in fact

mandated no such change in interpretation), this Court should hold that Commerce’s Scope

Determination is unsupported by substantial evidence.

       D.      Commerce’s Scope Determination Is Unsupported by Substantial Evidence
               Because It Does Not Perform Any Real Analysis of the (k)(1) Sources.

       As noted above in Section III.B.6, there is nothing in the Federal Circuit’s Meridian cases

that compelled Commerce to rewrite the terms “subassemblies” or “finished merchandise” in the

scope of the Orders. There is also nothing in the sources cited in Commerce’s regulations that

compel such a rewrite.

       Commerce’s regulations stipulate that in making its scope determination, it “will” take

into account “[t]he descriptions of the merchandise contained in the petition, the initial

investigation, and the determinations of the Secretary (including prior scope determinations) and

the Commission.” 19 C.F.R. § 351.225(k)(1) (hereinafter the “(k)(1) sources”).

       In this case, however, Commerce performed no real analysis of the (k)(1) sources, other

than summarizing several past scope rulings concerning the “finished merchandise” and

“finished goods kits” exemptions to the Orders. Neither the petition, the original investigation

by Commerce, nor the injury investigation by the U.S. International Trade Commission (“ITC”)

mention waist finishers, belt moldings, outer waist belts, or any similar types of products, either

as examples of products that are intended to be covered by the scope of the Orders. Moreover,

none of these sources ever discuss the notion that an assembly like WKW’s waist finishers, belt

moldings, and outer waist belts cannot qualify for the finished merchandise exemption because it

is attached to another product (such as an automobile). Commerce certainly does not point to

any of these sources to support its recent volte face interpretation of the scope. Instead, the only

(k)(1) source type that is discussed in Commerce’s determination is its prior scope rulings.


                                                 25
       As discussed above in section B.5, a long line of these rulings interpreted the Orders in a

manner consistent with Plaintiff’s interpretation, i.e., subassemblies or assemblies can qualify for

the finished merchandise exclusion, if they are permanently assembled and completed at the time

of entry, and are ready to be installed into a downstream product, with no further finishing or

fabrication subsequent to importation. A detailed examination of all of the prior scope rulings to

which Commerce cites in the administrative record, taken as a whole, provides more support for

WKW’s position that its trim products are outside the scope than Commerce’s position that these

products are within the scope. A review of the 16 attachments in Commerce’s prior rulings

memo is provided below:

 Attachment                Ruling Name                                 Holding
 1               Certain Decorative Waste            Aluminum not extruded; no relevant
                 Containers (Prior Scope             holding re scope exclusions.
                 Rulings, Antidumping Duty PD
                 50 at bar code 4083835-01)
 2               Side Mount Valve Controls           SMVCs are excluded as subassemblies that
                 (SMVCs) (Prior Scope Rulings,       constitute finished goods kits, even though
                 Antidumping Duty PD 50 at bar       kit does not include all parts to assemble the
                 code 4083835-01)                    downstream product.
 3               Circle Glass Co. Screen and         Screen and storm door grille qualifies for
                 Storm Door Grille and Patio         finished merchandise exclusion, because it
                 Door Kits (Prior Scope Rulings,     is a subassembly of a larger product or
                 Antidumping Duty PD 50 at bar       system and enters the United States as
                 code 4083835-01)                    finished goods and requires no further
                                                     fabrication. Cites SMVCs and several other
                                                     rulings with similar holdings. Patio door
                                                     kits do not qualify for finished goods kit
                                                     exclusion, because the kit does not include
                                                     the screen, which must be purchased
                                                     separately.
 4               Signature Partners Auto Trim        Auto trim kits do not qualify for finished
                 Kits (Prior Scope Rulings,          goods kit exclusion, because after entry into
                 Antidumping Duty PD 50 at bar       the U.S., the kit components are combined
                 code 4083835-01)                    with U.S.-sourced decorative and functional
                                                     accessories to form auto trim kits that are
                                                     then sold to the customer.




                                                26
5   Shenyang Yuanda (Prior Scope    CAFC appeal opinion, Shenyang Yuanda
    Rulings, Antidumping Duty PD    Alum. Indus. Eng’g Co., Ltd. v. United
    50 at bar code 4083835-01)      States, 776 F3.d 1351 (Fed. Cir. 2015), not
                                    a scope ruling, and therefore not a (k)(1)
                                    source. Parts for curtain walls are explicitly
                                    included in scope of Orders. Finished
                                    merchandise exclusion does not apply,
                                    because parts for curtain walls cannot be
                                    construed to mean finished merchandise.
6   Fittings for Cooling Systems    Various fittings to make cooling
    (Prior Scope Rulings,           components and engineered cooling systems
    Antidumping Duty PD 50 at bar   do not qualify for finished merchandise
    code 4083835-01)                exclusion because they are solid aluminum
                                    products and contain no non-extruded-
                                    aluminum components.
7   Seagate Head Stack Assemblies   Head stack assemblies (“HSAs”), which are
    (Prior Scope Rulings,           components of hard disk drives (“HDDs”),
    Antidumping Duty PD 51 at bar   qualify for finished merchandise exclusion,
    code 4083835-02)                because HSAs enter as fully-assembled
                                    finished merchandise that are permanently
                                    assembled and completed at the time of
                                    entry, and are ready to be installed into a
                                    downstream product (the HDD), with no
                                    further finishing or fabrication subsequent
                                    to importation. Cites SMVCs and several
                                    other rulings with similar holdings.
8   Ferguson Bathroom Fixtures      Towel bar, towel ring, and toilet paper
    Kits (Prior Scope Rulings,      holder kits qualify for finished merchandise
    Antidumping Duty PD 51 at bar   kits. Only significant issue discussed is
    code 4083835-02)                whether certain zinc alloy die-cast posts and
                                    steel springs go beyond “mere fasteners”
                                    and qualify for the non-extruded-aluminum
                                    component requirement of the test.
9   Ferguson Air Duct Fixtures      Air duct diffusers and registers, which
    (Prior Scope Rulings,           direct the airflow of heating and cooling
    Antidumping Duty PD 51 at bar   ducts, and are used in conjunction with
    code 4083835-02)                heating and cooling systems, qualify for the
                                    finished merchandise exclusion. Found that
                                    the air duct registers serve as a subassembly
                                    of the cooling or heating system, rather than
                                    as an integral portion of the heading or
                                    cooling system itself. Held that finished
                                    merchandise and finished goods kit
                                    exclusions include subassemblies of
                                    ultimate downstream products provided that
                                    they enter the U.S. as fully and permanently

                               27
                                                 assembled and completed at the time of
                                                 entry, and ready for installation in the
                                                 downstream product with no further
                                                 finishing or fabrication. Cites SMVCs and
                                                 several other rulings with similar holdings.
    10         Sputtering Target Backing         Aluminum not extruded; no relevant
               Plates (Prior Scope Rulings,      holding re scope exclusions.
               Antidumping Duty PD 51 at bar
               code 4083835-02)
    11         Meridian Door Handles Second      CIT opinion ordering further agency
               Remand (Prior Scope Rulings,      proceedings in compliance with mandate of
               Antidumping Duty PD 52 at bar     CAFC in Meridian Prods., LLC v. United
               code 4083835-03)                  States, 890 F.3d 1272 (Fed. Cir. 2018). See
                                                 Section III.B.6 above. 3
    12         Fasnap Boat Telescoping Poles     Boat telescoping poles, which are designed
               (Prior Scope Rulings,             to support boat covers, which work with
               Antidumping Duty PD 52 at bar     removable or interchangeable attachments,
               code 4083835-03)                  and which can be sold with or without boat
                                                 cover vent cap, meets the finished
                                                 merchandise exclusion. Held that it was
                                                 unreasonable to require that interchangeable
                                                 attachments be included at time of entry to
                                                 qualify for finished merchandise exclusion.
                                                 Boat telescoping poles are not a
                                                 subassembly, because they are separate
                                                 product with their own specific purpose,
                                                 and are not designed to be part of a
                                                 downstream final product.
    13         Air Master Aluminum Jalousie      Aluminum jalousie shutters do not qualify
               Shutters (Prior Scope Rulings,    for finished merchandise exclusion or
               Antidumping Duty PD 52 at bar     finished goods kit exclusion, because they
               code 4083835-03)                  lack crank and operating mechanism that
                                                 would enable them to function as jalousie
                                                 shutters.
    14         CCM Solar Mounts (Prior           Solar roof mountings, which are designed to
               Scope Rulings, Antidumping        mount solar panels on a roof, do not qualify
               Duty PD 52 at bar code            for finished merchandise exclusion, because
               4083835-03)                       they do not constitute a fully and
                                                 permanently assembled and completed solar

3
  This document in the Prior Scope Rulings Memo is not the actual Meridian Door Handles
Second Remand. The Meridian Door Handles Second Remand can be found at Comments on
WKW’s Scope Ruling Request, Exhibit 1 at 20-23, Antidumping Duty PD 14 at bar code
3868681-01 (July 25, 2019)). For a discussion of Meridian Door Handles Second Remand, see
Section III.B.6 above.

                                            28
                                                panel mounting system. They also do not
                                                qualify for finished goods kit exclusion,
                                                because at time of entry, they do not include
                                                all parts necessary to fully assemble a
                                                finished solar panel mounting system.
 15             Schletter Grounding Clamps      Grounding clamps designed for securing
                (Prior Scope Rulings,           solar panels to solar panel racking system
                Antidumping Duty PD 52 at bar and grounding the solar panel racking
                code 4083835-03)                systems to prevent electrocution, do not
                                                qualify for finished merchandise exclusion.
                                                The grounding clamps do not qualify
                                                because they do not constitute a fully and
                                                permanently assembled and complete solar
                                                panel mounting system. They also do not
                                                qualify for finished goods kit exclusion,
                                                because at time of entry, they do not include
                                                all parts necessary to fully assemble a
                                                finished solar panel mounting system.
 16             Whirlpool (Prior Scope Rulings, CIT opinion in Whirlpool Corp. v. United
                Antidumping Duty PD 52 at bar States, ___ CIT ___, 144 F. Supp. 3d 1296
                code 4083835-03)                (2016), CAFC opinion in Whirlpool Corp.
                                                v. United States, 890 F.3d 1302 (Fed. Cir.
                                                2018), and CIT opinion in Whirlpool Corp.
                                                v. United States, ___ CIT ___, 357 F. Supp.
                                                3d 1358 (2019). These are not scope
                                                rulings, and therefore are not (k)(1) sources.
                                                Case concerned imported door handles for
                                                kitchen appliances. None of these courts
                                                ruled whether Whirlpool’s products met the
                                                finished merchandise exclusion. CAFC
                                                remanded case to determine whether
                                                Whirlpool’s assembled handles meet the
                                                requirements for the finished merchandise
                                                exclusion, and 2019 CIT case executed
                                                CAFC mandate by remanding back to
                                                Commerce to determine the same.

       As can be seen from the summaries above, a majority of the relevant scope

determinations that Commerce summarized and submitted for the administrative record actually

support WKW’s position. As a result of those supportive scope rulings, this Court should

conclude that the (k)(1) sources are dispositive in favor of WKW and thus Commerce’s

determination is unsupported by substantial evidence.

                                              29
       A few of the later scope rulings, as discussed above, did reflect Commerce’s recent volte

face interpretation of the scope, based on the same unlawful rewriting of the terms of the Orders

contrary to the plain scope language. This began with brief summaries of the Meridian Door

Handles Second Remand (2019) (described in more detail elsewhere in Scope Ruling); Fasnap

Boat Telescoping Poles (2019), (products met the finished merchandise exemption because they

“were not designed to be part of a downstream final product”); Air Master Aluminum Jalousie

Shutters (2019) (products did not meet the finished merchandise exemption, but on different

grounds, regarding post-importation assembly processes); CCM Solar Mounts (2020) (solar

mounts lacked necessary components to function as a solar panel mounting system); Schletter

Grounding Clamps (grounding clamps lacked necessary components to function as a solar power

mounting system). See Scope Ruling, at 11-14. But even in these cited scope determinations,

Commerce does not explain why these later scope determinations constitute substantial evidence

in support of Commerce’s apparent decision in 2019 to contradict all of its previous scope

rulings and issue interpretations based on its newly minted redefinition of the “subassemblies”

and “finished merchandise” scope terms that were already unambiguously defined in the scope

language of the Orders.

       Accordingly, if the Court does not reverse Commerce’s determination on the basis of the

unambiguous scope language, then Commerce should reverse Commerce’s determination

because the (k)(1) sources provide dispositive evidence that the finished merchandise exemption

in Orders covers WKW’s waist finishers. Finally, if the Court determines that the (k)(1) sources

are not dispositive, then the Court should remand and direct Commerce to perform a (k)(2)

analysis.




                                               30
IV.     CONCLUSION AND PRAYER FOR RELIEF.

        For the above reasons, the Court should conclude that Commerce’s Scope Ruling is not

in accordance with law because Commerce has interpreted the Orders in a manner contrary to

the Orders’ unambiguous terms, by setting aside the definitions of the terms “subassemblies”

and “finished merchandise” specified in the Orders themselves, and substituting them with

different definitions out of whole cloth.

        The Court should also hold that Commerce’s Scope Ruling is unsupported by substantial

evidence—i.e., unreasonable—because Commerce ignored unrebutted record evidence that

WKW’s waist finishers, belt moldings, and outer waist belts require no further finishing or

fabrication, and are fully and permanently assembled and completed at the time of entry, and

therefore constitute finished merchandise.

        Finally, the Court should rule that Commerce’s Scope Ruling is unsupported by

substantial evidence based on a review of the (k)(1) sources. WKW believes that the (k)(1)

sources are dispositive in its favor and merits reversal, but if the Court rules that the (k)(1)

sources are not dispositive, the Court should remand with instructions for Commerce to consider

the (k)(2) factors.

                                       Respectfully submitted,


/s/ Richard P. Ferrin                                  /s/ Leslie A. Glick__________________
Douglas J. Heffner                                     Leslie A. Glick
Richard P. Ferrin (lead)                               BUTZEL LONG
FAEGRE DRINKER BIDDLE & REATH LLP                      1909 K Street, N.W.
1500 K Street, N.W.                                    Washington, DC 20006
Washington, DC 20005                                   (202) 454-2839
(202) 230-5803                                         Counsel for Plaintiff
Counsel for Plaintiff

June 21, 2021



                                                  31
                 Certification of Compliance With Chambers Procedure 2(B)(2)



The undersigned hereby certifies that the foregoing brief contains 10,054 words, exclusive of the
table of contents, table of authorities, and counsel’s signature block, and therefore complies with
the maximum word count limitations of 14,000 words for primary briefs set forth in the Chamber
Procedures of the U.S. Court of International Trade.


/s/ Richard P. Ferrin                                /s/ Leslie A. Glick__________________
Douglas J. Heffner                                   Leslie A. Glick
Richard P. Ferrin (lead)                             BUTZEL LONG
FAEGRE DRINKER BIDDLE & REATH LLP                    1909 K Street, N.W.
1500 K Street, N.W.                                  Washington, DC 20006
Washington, DC 20005                                 (202) 454-2839
(202) 230-5803                                       Counsel for Plaintiff
Counsel for Plaintiff

                                             On behalf of Plaintiff WKW North America, LLC




ACTIVE.127147537.15
